DETAILED ACTION
1.	This Final Office Action is in response to Applicant’s Amendments filed 8/6/2021. Claims 1-3 are currently pending. The earliest effective filing date of the present application is 05/14/2019.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) a series of steps for determining a battery deterioration and finding a replacement, which is a method of organizing human activity for fundamental economic principles or practices and/or commercial or legal interaction. This judicial exception of claim 3 (similarly claim 1) is not integrated into a practical application because executing stored program instruction to acquire a travel history from an electric-powered vehicle on which a replaceable battery is mounted, using the acquired travel history to estimate a deterioration state of the replaceable battery on the electric-powered vehicle, and store the estimated deterioration state in association with information for identifying the electric-powered vehicle; executing stored program instructions to execute a transmission request for deterioration information indicating the deterioration state of the replaceable battery mounted on the electric-powered vehicle; executing stored program instructions to store inventory information on an inventory of a replacement battery for replacing the battery, the replacement battery being carried by a shop; when the transmission request for the deterioration information is executed, executing stored program instructions to transmit the deterioration information; and when receiving information on a replacement condition for the replacement battery mounted on the electric-powered vehicle, executing stored program instructions to transmit the inventory information corresponding to the replacement battery that satisfies the replacement condition1 do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because server, first terminal, and second terminal are 
Claim 2 only furthers the steps for determining a battery deterioration and finding a replacement, which is a method of organizing human activity for fundamental economic principles or practices and/or commercial or legal interaction. Claim 2 is not integrated into a practical application because wherein the replacement condition includes at least one of: information on a degree of deterioration of the replacement battery, information on a fee for replacement with the replacement battery, and information on a manufacturer of the replacement battery do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use.  Claim 2 does not add the additional elements in separately or in combination do not add significantly more. Therefore, claims 1-3 are rejected under 35 U.S.C. 101 as an abstract idea. 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatenable by U.S. Pat. Pub. No. 2013/0015982 to Matsumoto et al. (“Matsumoto”) in view of U.S. Pat. Pub. No. 2007/0108946 to Yamaguchi et al. (“Yamaguchi”) in further view of U.S. Pat. Pub. No. 2014/0028681 to Hirayama et al. (“Hirayama”).

7.	With regards to claim 1 (Similarly claim 3), Matsumoto disclosed the limitations of,
	a server programmed to acquire data2 from an electric-powered vehicle on which a replaceable battery is mounted, uses the acquired data to estimate a deterioration state of the replaceable battery on the electric-powered vehicle, and stores the estimated deterioration state in association with information for identifying the electric-powered vehicle3 (See [0023] discussing data collection system (5), which consist of battery information collection server (6) and a battery information analysis section (8). The examiner is interpreting the data collection system as the server. See also [0036] discussing the battery information collection server (6) storing battery deteriation based on current, voltage, temperatures, resistance, and state of charge. See further [0006] discussing the system is for electric or hybrid vehicles.); 
a first terminal that is programmed to communicate with the server, and executes, for the server, a transmission request for deterioration information indicating the estimated deterioration state of the replaceable battery mounted on the electric-powered vehicle (See Fig. 1 and [0036] discussing the monitoring unit of vehicle (1), which is mounted to the vehicle and monitors the battery information including deteriation, transmitting the information to the battery information collection server (6).) ; 
a second terminal that is programmed to …, and store inventory information on an inventory of a replacement battery for replacing the replaceable battery, the replacement battery being carried by a shop (See [0025] and [0058] discussing the part replacement time acquisition information database (14), which stores and transmits to the server identification information of the part before and after replacement by a shop.), wherein 
when4 the transmission request for the deterioration information is executed at the first terminal, the server is programmed to transmit the deterioration information to the first terminal (See Fig. 1 and [0036] discussing the monitoring unit of vehicle (1), which is mounted to the vehicle and monitors the battery information including deteriation, transmitting the information to the battery information collection server (6).), and 
when5 the second terminal receives, …, information on a replacement condition for the replaceable battery mounted on the electric-powered vehicle, the second terminal is programmed to transmit, …, the inventory information corresponding to the replacement battery that satisfies the replacement condition (See [0025] and [0058] discussing the part replacement time acquisition information database (14), which stores and transmits to the server identification information of the part before and after replacement by a shop. See also Fig. 1 depicting the collection of data buy the data collection system (5.))..  
Matsumoto is silent on the limitation of,
travel history used to estimate deteriation 
However, Yamaguchi teaches at [0006] that it would have been obvious to one of ordinary skill in the battery art to include the ability to use travel history to estimate deteriation (See [0006] discussing the use of vehicle travel data to calculate and accumulate a degree of battery deteriation.). 

Matsumoto and Yamaguchi are silent on the limitation of,
a second terminal that communicates with the first terminal,
However, Hirayama teaches at [0024] and [0030] that it would have been obvious to one of ordinary skill in the battery art to include the ability to have a second terminal that communicates with the first terminal (See [0024] and [0030] discussing the server, EV controller, and the client terminal being able to communicate through the home gateway and LAN communication between the controller and the terminal. The examiner is interpreting the EV controller and the client terminal as the first and second terminal.). 
Therefore, it would have been obvious for one of ordinary skill in the battery art before the effective filing date of the claimed invention to have modified the teachings of Matsumoto and Yamaguchi to include the ability to have a second terminal that communicates with the first terminal, as disclosed by Hirayama. One of ordinary skill in the art would have been motivated to make this modification in order to manage the battery (Hirayama [0037]).  
	
8.	With regards to claim 2, Matsumoto disclosed the limitations of,
wherein the replacement condition includes at least one of: 
information on a degree of deterioration of the replacement battery, 
information on a fee for replacement with the replacement battery, and 
information on a manufacturer of the replacement battery (See [0025] and [0058] discussing the part replacement time acquisition information database (14), which stores and transmits to the server identification information of the part before and after replacement by a shop. Examiner is interpreting part identification information to include manufacturing information ).  


Response to Arguments
9.	Applicant’s arguments, see Remarks, filed8/6/2021, with respect to 35 U.S.C. § 112 have been fully considered and are persuasive.  The 35 U.S.C. § 112 of claims 1-3 have been withdrawn. 

10.	Applicant's arguments filed 8/6/2021 have been fully considered but they are not persuasive. 
Applicant argues:
    PNG
    media_image1.png
    188
    642
    media_image1.png
    Greyscale

Examiner disagrees. Applicant has merely added “apply it” language that uses known computer technology. The claims are directed to a business problem with a business solution. Any improvement found in the claim is an improvement to the abstract idea itself, rather than a technological improvement. Here, Applicant is merely using known computer technologies as tools to implement the functions of the abstract idea.


    PNG
    media_image2.png
    444
    537
    media_image2.png
    Greyscale

Examiner disagrees. As to Applicant’s first argument, Matsumoto in Fig. 1 and [0036] discussing the monitoring unit of vehicle (1), which is mounted to the vehicle and monitors the battery information including deteriation, transmitting the information to the battery information collection server (6). Examiner notes that the specification lacks a definition for “transmission request.” As to the second argument, the specification lacks a definition for “inventory information.” Therefore, under BRI the battery pack information stored by the shop and sent to the server would be considered “inventory information.” Examiner maintains position. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited, PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407.  The examiner can normally be reached on Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL JARED WALKER/Examiner, Art Unit 3687                                                                                                                                                                                            Michael.walker@uspto.gov

/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes bolded text represents the abstract idea.
        2 Examiner is using unbolded language to provide context.
        3 Examiner notes that the vehicle being an electric-powered vehicle is intended use. See MPEP§2114.
        4 This “when” limitation is a conditional limitation under the broadest reasonable interpretation does not have to be satisfied for the method claim. See MPEP §2111.04.
        5 This “when” limitation is a conditional limitation under the broadest reasonable interpretation does not have to be satisfied for the method claim. See MPEP §2111.04.